Citation Nr: 1424351	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-15 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for a low back disability from January 13, 2009.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for chronic fatigue syndrome (CFS).  

5.  Entitlement to service connection for psoriasis, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

7.  Entitlement to a rating in excess of 40 percent for a low back disability. 

8.  Entitlement to an effective date earlier than January 8, 2010, for the assignment of a 100 percent rating for chronic obstructive pulmonary disease (COPD).  

9.  Entitlement to an effective date earlier than January 4, 2010, for the grant of special monthly compensation (SMC) at the housebound rate.   


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from October 1979 to July 1992, from February 2004 to June 2004, and from June 2007 to June 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, February 2009, March 2010, May 2010, September 2010, and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issues of entitlement to service connection for sleep apnea, psoriasis, and residuals of a TBI; of entitlement to an increased rating for a low back disability; and of entitlement to an earlier effective date for the grant of SMC at the housebound rate are REMANDED to the Agency of Original Jurisdiction.  



FINDINGS OF FACT

1.  A December 2008 rating decision granted service connection for a low back disability and assigned a 40 percent rating, effective June 30, 2008; and a February 2009 rating decision reduced the 40 percent rating for a low back disability to 20 percent, effective January 13, 2009.    

2.  The Veteran was not issued a rating proposing the reduction prior to the February 2009 reduction in benefits, and so, the rating reduction is void ab initio.  

3.  GERD had its onset during the Veteran's active service.  

4.  The Veteran has not been diagnosed with CFS during or contemporary to the pendency of the claim. 

5.  Prior to January 8, 2010, the evidence did not show that COPD was manifested by pulmonary function test (PFT) results showing a Forced Expiratory Volume in one second (FEV-1) of less than 40 percent of predicted value, a FEV-1 to Forced Vital Capacity (FEV-1/FVC) ratio of less than 40 percent, a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of less than 40 percent predicted, a maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or the requirement of outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for a low back disability from January 13, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5243 (2013). 

2.  GERD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  CFS was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

4.  The criteria for a 100 percent rating prior to January 8, 2010, for COPD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.400, 4.96, 4.97, Diagnostic Code 6604 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the claims of entitlement to a restoration of a 40 percent disability rating for his low back disability and of entitlement to service connection for GERD, the evidence currently of record is sufficient to substantiate those claims.  Therefore, no further notice or development is required.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

With regard to the claim of entitlement to service connection for CFS, the Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in January 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service medical records are of record.  VA Medical Center treatment notes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Additionally, the Board acknowledges that a VA medical examination or opinion has not been obtained in response to the claim of entitlement service connection for CFS.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2013); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating that the Veteran has CFS. Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical examination or opinion is warranted. 

With regard to the claim of entitlement to an effective date earlier than January 8, 2010, for the assignment of a 100 percent disability rating for COPD, the resolution of the Veteran's appeal for an earlier effective date is dependent on binding the interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further notice or development is warranted as there is no development which would change the outcome.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, there is no further notice or development required for the claims being adjudicated.

Rating Reduction

When reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at the latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).

The preliminary matter as to this issue is whether the procedural protections for reducing the Veteran's low back disability rating from 40 percent to 20 percent from January 13, 2009, were followed.  

The Veteran was granted entitlement to a 40 percent disability rating for a low back disability in a December 2008 rating decision.  In a February 2009 rating decision, the Veteran's disability rating for the low back disability was reduced from 40 percent to 20 percent beginning January 13, 2009.  The Veteran was never issued a rating decision proposing the reduction, nor was he afforded the 60 days for presentation of additional evidence following a proposed reduction.  

When an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).  Further, while the law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

As the proper procedures for a rating reduction were not met, the Board finds that the February 2009 rating decision reducing the Veteran's low back disability rating from 40 percent to 20 percent from January 13, 2009, was improper.  Accordingly, restoration of the 40 percent disability rating from January 13, 2009, is warranted.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

GERD

The Veteran asserts that he has GERD that had its onset during his first period of active service and that has continued since that time.

A review of the service medical records shows that during his first period of active service, the Veteran was seen on a number of occasions for symptoms of chest pain, epigastric pain, and indigestion.  It was initially thought that the Veteran may have had an ulcer and he was sent for an upper gastrointestinal (GI) study.  There is no notation in the record as to whether the presence of an ulcer was confirmed at that time and a diagnosis of GERD was not made at that time.  However, the Board notes that the Veteran's reported symptoms were consistent with those typically seen in patients with GERD.  

The Veteran has reported that he continued to experience symptoms consistent with GERD following separation from his first period of active service.  A review of the record shows that the Veteran began seeking treatment for and received a formal diagnosis of GERD at a VA Medical Center in 2001.  

The service medical records from the Veteran's third period of active service show that in November 2007, Medical Evaluation Board (MEB) proceedings were initiated.  At that time, the Veteran was noted to have a diagnosis of GERD.  However, there was no finding as to any relationship of GERD to active service.  Additional treatment records show that the Veteran continued to take Omeprazole for treatment of GERD during his third period of active service.

At a February 2008 VA examination, the Veteran reported that he had experienced symptoms of GERD since at least 1992 and that his current symptoms were well controlled with medication.  He reported symptoms similar to those seen in the medical records.  The examiner confirmed the diagnosis of GERD.  However, there was no opinion provided regarding the etiology of the Veteran's GERD.    

The Board acknowledges that there is no medical opinion linking the Veteran's current diagnosis of GERD to his symptoms in service.  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran is competent to identify symptoms of GERD and to report that his symptoms had their onset during active service and have continued since that time.  While he is not competent to establish a diagnosis of GERD, his report of unremitting symptoms is sufficient to establish a link between the current diagnosis of GERD and symptoms in service.  

Accordingly, the Board finds that the evidence shows that it is at least as likely as not that GERD was incurred in active service.  Therefore, entitlement to service connection for GERD is warranted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

CFS

The Veteran has asserted that he has CFS as a result of his active service.  

A review of the service medical records is silent for treatment for or a diagnosis of CFS.  While it has been noted that the Veteran complained of fatigue on several occasions during active service, there is no indication from the service medical records that the symptom was noted to be chronic or that it was related to a diagnosis of CFS.  Further, the Veteran underwent extensive MEB proceedings prior to his separation from his third period of active service and there is no indication from the MEB documentation that the Veteran had chronic fatigue or a diagnosis of CFS prior to separation.  

Post-service treatment notes of record are silent for treatment for or any diagnosis of CFS.  

While the Veteran might sincerely believe that he has CFS that is related to active service and lay persons are competent to provide opinions on some medical issues, in this case the question of whether the Veteran has a medical diagnosis of CFS falls outside the realm of common knowledge of a lay person and is an issue requiring medical expertise.  Therefore, the Veteran is not competent to provide a diagnosis or a medical opinion with respect to the issue of entitlement to service connection for CFS.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  There is no competent evidence of record indicating that the Veteran has been diagnosed with CFS.

The Board acknowledges that the Veteran had service in Southwest Asia and so, could be entitled to service-connection for CFS on a presumptive basis.  38 C.F.R. § 3.317 (2013).  However, as the Veteran has not been diagnosed with CFS, presumptive service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for CFS is not warranted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for 100 Percent Disability Rating for COPD

The effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from that date.  Otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400 (2013).

The Board must consider all communications that can be interpreted as a claim for an increased rating, and all the evidence of record, and determine the earliest date as of which, within one year prior to the claim, an increase in disability was ascertainable.  Servello v. Derwinski, 3 Vet. App. 196 (1992).

COPD is rated under 38 C.F.R. § 4.97, Diagnostic Code 6604.  Under that diagnostic code, a 60 percent rating is warranted when PFTs show FEV-1 of 40 to 55 percent predicted; or, a FEV-1/FVC ratio of 40 to 55 percent; or, DLCO (SB) of 66 to 80 percent predicted.  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value; or, FEV-1/FVC less than 40 percent; or, DLCO (SB) less than 40 percent predicted; or, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or, cor pulmonale (right heart failure); or, right ventricular hypertrophy; or, pulmonary hypertension (shown by Echo or cardiac catheterization); or, episode(s) of acute respiratory failure; or, requires outpatient oxygen therapy.

If the DLCO (SB) test is not of record, COPD will be rated based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2) (2013).  When rating based on PFTs, VA uses post-bronchodilator results in applying rating criteria unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, VA uses the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d)(5) (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that a 100 percent rating for COPD should be effective prior to the January 8, 2010, effective date that has been assigned.  Therefore, the Board will consider the pertinent evidence of record prior to January 8, 2010.  

At a February 2008 VA examination, the Veteran reported that he had symptoms of COPD since 2004 and that his symptoms included orthopnea and shortness of breath at rest.  He did not have loss of appetite, hemoptysis, cough with purulent sputum, or a daily cough with blood-tinged sputum.  The Veteran reported experiencing asthma attacks two times per week and reported that he did not require physician visits to control the asthmatic attacks.  The Veteran reported that he easily contracted respiratory infections and required antibiotics for infections approximately two times per year.  He reported that when he had a respiratory infection, he required bed rest and treatment by a physician as often as twice per week during the infectious episode.  The Veteran denied a history of respiratory failure requiring respiration assistance from a machine.  The Veteran reported that he required the use of inhalant anti-inflammatories and daily bronchodilator inhalation for treatment of COPD.  The Veteran denied the need for oxygen, immunosuppressive medication, steroid therapy, and bronchodilator by mouth.  

Upon physical examination, breath sounds were symmetric and there were no rhonchi or rales.  Expiratory phase was within normal limits.  There were no heaves or thrills.  The Veteran had regular sinus rhythm and there were no murmurs or gallops present.  There was no evidence of cor pulmonale.  Chest X-rays revealed minimal pleural thickening in the left anterior chest.  PFT results were FVC of 43 percent of predicted value pre-bronchodilator and 47 percent of predicted value post-bronchodilator; FEV-1 of 44 percent of predicted value pre-bronchodilator and 54 percent of predicted value post-bronchodilator.  FEV-1/FVC values were not available.  The examiner noted that the Veteran provided good effort in the PFT and there was no discrepancy between the PFT findings and the clinical examination.  The examiner noted that the DLCO(SB) was not done as the PFT results were sufficient to rate the pulmonary status of the Veteran.  The examiner confirmed the diagnosis of COPD and noted that based on the PFT results, the Veteran had severe restriction.  

At a January 2009 VA examination, the Veteran reported that his COPD had been stable since its onset, and that he used a daily oral bronchodilator for treatment.  The Veteran denied using oral steroids, parenteral steroids, antibiotics, or immunosuppressives for treatment.  The Veteran reported that his response to treatment was fair.  The Veteran reported having an intermittent, non-productive cough on a less than daily basis.  The Veteran reported occasional dyspnea on mild exertion and frequent dyspnea on moderate and severe exertion.  

Upon physical examination, the Veteran had decreased breath sounds.  Diaphragm excursion and chest expansion were normal.  There was no chest wall scarring or deformity, and there were no conditions associated with pulmonary restrictive disease.  Asthma was not present and there were no signs of significant weight loss or malnutrition.  There was no evidence of cor pulmonale.  Chest X-rays were normal.  PFT results were FVC of 53.7 percent of predicted pre-bronchodilator and 62.6 percent of predicted post-bronchodilator, FEV-1 of 47.8 percent of predicted pre-bronchodilator and 55.9 percent of predicted post-bronchodilator, FEV-1/FVC was 71, and DLCO-SB was 76.2 percent of predicted.  The examiner noted that the Veteran exhibited goof effort on PFT.  The examiner confirmed the diagnosis of COPD and noted that it had a moderate effect in the Veteran's ability to participate in recreation and travel, a severe effect on his ability to exercise, and prevented him from participating in sports.  Additionally, it was noted that the Veteran reported that the dyspnea he experienced as a result of COPD interfered with his marital intimacy.    

A review of the record shows that the Veteran receives treatment for various disabilities at a VA Medical Center, to include COPD.  A review of the VA Medical Center treatment notes of record show that on January 8, 2010, the Veteran was hospitalized for respiratory failure.  There is no indication from the treatment notes of record that the Veteran was treated for respiratory failure prior to January 8, 2010, and there is no indication from the treatment notes of record prior to January 8, 2010, that the Veteran's COPD resulted in PFT results that were worse than those reported at his VA examinations.  Further, there is no indication from the treatment notes of record that the Veteran has been treated for cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy; or that he requires outpatient oxygen therapy.  

The Board finds that the evidence does not show that COPD warranted a 100 percent disability rating prior to January 8, 2010.  The Veteran's PFT results were not severe enough to warrant a higher rating prior to January 8, 2010, and the Veteran had not been treated for respiratory failure prior to that date.  In fact, the Veteran denied episodes of respiratory failure at both his February 2008 and January 2009 VA examinations.  Further, there is no indication that the Veteran has been treated for cor pulmunale, pulmonary hypertension, or ventricular hypertrophy.  The Veteran specifically denied use of oxygen at his February 2008 VA examination.  The Board acknowledges that neither the DLCO(SB) value nor the FEV-1/FVC ratio was listed in the February 2008 VA examination PFT results.  However, the examiner clearly noted that the results listed were sufficient to evaluate the Veteran's pulmonary status.  Therefore, the Board finds that an increase in disability to the 100 percent level was not factually ascertainable prior to January 8, 2010.

Accordingly, the preponderance of the evidence is against the claim and entitlement to an effective date earlier than January 8, 2010, for the assignment of a 100 percent rating for COPD is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to restoration of a 40 percent rating for a low back disability as of January 13, 2009, is granted.  

Entitlement to service connection for GERD is granted.  

Entitlement to service connection for CFS is denied.

Entitlement to an effective date earlier than January 8, 2010, for the assignment of a 100 percent rating for COPD is denied.  


REMAND

The Board finds that additional development is required before the remaining issues on appeal are decided.  

With regard to the claim of entitlement to service connection for sleep apnea, the Board notes that the Veteran has asserted that sleep apnea is related to service-connected PTSD.  However, there is no indication from the record that the Veteran was ever afforded a VA examination with respect to his claim of entitlement to service connection for sleep apnea.  Therefore, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of his sleep apnea.  

With regard to the Veteran's claim of entitlement to service connection for psoriasis, the Board notes that the Veteran was provided a VA examination in February 2010.  At that time, the examiner confirmed the diagnosis of psoriasis and opined that it was not caused by or the result of the Veteran's diabetes mellitus.  The examiner noted that the medical records did not show diabetes mellitus as the cause of psoriasis, but rather, that the Veteran's psoriasis and its treatment may be a cause of diabetes mellitus.  The examiner did not provide an opinion as to whether the Veteran's service-connected diabetes mellitus, or treatment for diabetes mellitus, could have aggravated his psoriasis.  Additionally, the examiner did not provide an opinion regarding direct service connection.  Therefore, the Veteran should be provided a new VA examination to accurately determine the nature and etiology of psoriasis.  

With regard to the claim of entitlement to service connection for residuals of a TBI, the Board notes that the Veteran was provided a TBI examination in September 2010.  At that time, the examiner noted that the Veteran did not have a TBI.  Further, the examiner noted that while the Veteran had reported that he sustained a head injury when in a motor vehicle accident (MVA) in September 2007 while serving in Iraq, what he had actually experienced was a transischemic accident (TIA).  The Board finds that examination report in and of itself is not adequate to serve as the basis of a denial of entitlement to service connection.  First, the question is not necessarily whether the Veteran has a current TBI, but whether he has residuals of a TBI sustained in active service.  Additionally, just because the Veteran's in-service MVA may have been caused by a TIA does not mean that he did not also sustain a TBI in the accident.  Further, the examiner did not address the fact that the Veteran also sustained a head injury in a 1980 MVA severe enough to break his nose.  While the Veteran did not report that head injury to the examiner, there are medical records of record documenting the injury and an examiner should address that injury.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine whether he has residuals of his documented TBI(s) during active service.   

With regard to the claim of entitlement to an increased rating for a low back disability, the Veteran was last provided a VA spine examination in January 2009.  The Veteran has indicated that his disability has worsened since that examination.  Therefore, the Veteran should be provided a new VA examination to determine the current level of severity of all impairment resulting from his service-connected low back disability.  

With regard to the claim of entitlement to an earlier effective date for the grant of SMC at the housebound rate, the Board notes that the granting of that benefit hinges on the Veteran's various disability ratings and combined service-connected disability rating.  As the Board has remanded several issues which could result in additional disability ratings being granted or could result in the increase of an already established disability rating, the Board finds that the issue of entitlement to an earlier effective date for the grant of SMC at the housebound rate is inextricably intertwined with the other pending issues.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, current treatment records should be identified and obtained before a decision is made with respect to the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA Medical Center and private treatment records not already associated with the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the nature of any currently present sleep apnea.  The examiner must review the claims file and must note that review in the report.  Based on the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea is related to active service, to include a diagnosis of insomnia during service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was caused by a service-connected disability, to specifically include service-connected PTSD and COPD.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability, to specifically include service-connected PTSD and COPD.  The supporting rationale for all opinions expressed should be provided.  

3.  Schedule the Veteran for a VA examination to determine the nature of any psoriasis.  The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that psoriasis is related to active service, to include complaints of skin problems during the last period of active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that psoriasis has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability, to specifically include service-connected diabetes mellitus.  The supporting rationale for all opinions expressed should be provided.

4.  Schedule the Veteran for a VA TBI examination to determine the nature of any current residual symptoms of a TBI.  The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has residual symptoms of an in-service TBI.  In forming the opinion, the examiner should specifically address the evidence of record indicating that the Veteran sustained a TBI in 1980 and a second TBI in 2007, one of which resulting in a broken nose.  The supporting rationale for all opinions expressed should be provided.  

5.  Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from the service-connected low back disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


